Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered May 13, 1994, convicting her of murder in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, she effectively waived her right to challenge on appeal the Supreme Court’s determination of her suppression motion (see, People v Williams, 36 NY2d 829, cert denied 423 US 873).
The defendant’s remaining arguments are either unpreserved for appellate review or without merit (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9; People v Francis, 38 NY2d 150; People v Suitte, 90 AD2d 80). Miller, J. P., O’Brien, Sullivan and Florio, JJ., concur.